Citation Nr: 0637756	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 through 
March 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no corroboration of the veteran's claimed 
inservice stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in September 2002, (prior to the July 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA psychiatric records and private medical records 
have been obtained.  The veteran was also provided with a VA 
PTSD assessment.  Additionally, the veteran submitted 
statements regarding his condition.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).


History and Analysis

The veteran contends that his current PTSD disability is the 
result of his service in Vietnam.

The veteran does not claim to have served in combat.  The 
case turns rather, on whether the veteran has PTSD and 
whether there are credible stressors that occurred that can 
be linked to the diagnosis of PTSD.  The veteran has MOSes of 
supply clerk, supply specialist, equipment repair parts 
specialist, and substore specialist noted in his service 
personnel records.  The veteran did not receive a Combat 
Infantryman's Badge, a Purple Heart, or any other metal which 
indicates combat service.  Additionally, the veteran's 
service personnel records indicate that the veteran served in 
Vietnam during the Tet Counteroffensive, France, and Germany.  

The veteran claims that his stressors are the result of being 
stationed in Vietnam from March 1969 to March 1970.  He 
contends that he was stationed in Long Binh with the United 
States Army Inventory Control Center Vietnam (USAICCV), the 
unit that controlled the movement of supplies into and out of 
the Long Binh Supply Depot, as a company supply sergeant.  He 
asserts that the Supply Depot regularly received Vietcong 
rocket fire.  Rocket fire and late night trips to the bunkers 
were a regular occurrence for his unit.  The veteran also 
reported that other soldiers on the base where he was 
stationed used drugs and that he thus worried about the 
reliability of the guards.  He also asserted that there was a 
hospital on the base at which the veteran observed a steady 
flow of wounded and dead soldiers.

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  A report of medical history as well as his examination 
upon enlistment, both dated December 1965, noted a normal 
psychiatric state.  The veteran's report of medical history 
and his examination upon separation, both dated March 1970, 
also revealed a normal psychiatric state.

The post-service, private medical records, dated April 2000 
through December 2000 demonstrate that the veteran received 
psychiatric treatment for chronic symptoms of depression, 
anxiety, and irritability.  The psychiatrist noted in a 
December 2000 report, that the veteran had a past history of 
alcohol abuse, and of growing up in a chaotic family with an 
abusive alcoholic father.  The psychiatrist did not provide a 
diagnosis of PTSD.

The veteran was also afforded a VA evaluation for PTSD in 
April 2003.  During the assessment the veteran gave a history 
of having been exposed to incoming rocket and mortar attacks 
while stationed at Long Binh.  He also reported having served 
guard duty, being shot at by snipers, and recalled intense 
fear on a nightly basis as he ran from his quarters to the 
bunker during incoming rocket attacks.  The examiner noted 
that a review of the medical records in the file revealed 
that the veteran had a long history of psychiatric treatment, 
but prior records did not note a diagnosis of PTSD, nor did 
they note any symptoms of PTSD.  The examiner did note that 
the veteran currently endorsed symptoms consistent with PTSD, 
with acute symptoms reportedly beginning after his return 
from Vietnam, with chronic persistent symptoms and 
significant exacerbation following depression at the time of 
the failure of his business.  The veteran reported symptoms 
of intermittent flashbacks, intrusive thoughts and 
nightmares, as well as frequent day dreaming, where his mind 
would wander back to traumatic experiences in Vietnam.  He 
also reported distress and physiological reactivity to 
reminders of trauma, significant arousal symptoms, including 
problems with anger, startle reactions, and some 
hypervigilance, a history of sleep disturbance, avoidance, 
and emotional distancing.  The examiner also noted a long 
history of alcohol abuse and a psychosocial history of 
growing up with a violent, alcoholic father.  The examiner 
provided a diagnosis of PTSD, and noted that the PTSD was 
related to the veteran's experiences in Vietnam, which were 
superimposed on his difficult experiences prior to entering 
the military. 

The post-service medical records from the Newington VA 
medical center, dated July 2001 to February 2004, demonstrate 
that the veteran has a current diagnosis of PTSD and major 
depression.  The records reveal symptoms of increased 
anxiety, guilt, feelings of responsibility for the death of 
women in Vietnam, isolation, and excessive sleep.  The VA 
records also revealed that the veteran attends group sessions 
for exposure therapy regarding his PTSD.


The Board recognizes that the veteran currently suffers from 
PTSD.  However, while the VA examiner and the veteran's 
treating psychiatrists express the opinion that the veteran's 
PTSD is the result of his military service, a medical opinion 
that is based on the veteran's recitation of medical and 
service history, and not his documented history, is not 
probative of etiology.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Furthermore, "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his [military] experiences as credible and 
diagnosed the appellant as suffering from PTSD, does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derswinski, 2 Vet. App. 614, 618 (1992).  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  Because the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences, the veteran's claimed stressors must be 
verified by the RO.  See Swan v. Brown, 5 Vet. App. 229, 233 
(1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Unfortunately, while the above-mentioned psychiatric reports 
connect the veteran's PTSD to service, this determination was 
based on information which has not been corroborated despite 
the RO's attempts to verify it.  See responses to requests to 
the U.S. Center for Unit Records (CURR) dated April 2003 and 
June 2003.  The RO asked the veteran to submit specific 
information so that they could assist him in verifying his 
asserted stressors.  The veteran submitted a letter, dated 
July 2003, indicating that he could not provide any further 
information, other than that which he had already provided.  
Thus, there are no additional avenues by which VA can assist 
the veteran in verifying his stressors. 

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 


instant case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


